FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 22, 2020

                                      No. 04-20-00470-CV

                           Julie G. HENSLEY and Mark B. Hensley,
                                         Appellants

                                                 v.

                                   THE CITY OF INGRAM,
                                          Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 19355B
                       Honorable Solomon Casseb, Jr., Judge Presiding


                                         ORDER
        The reporter’s record was due on September 21, 2020. See TEX. R. APP. P. 35.1. After
the due date, court reporter Sandra Jackson filed a first notification of late reporter’s record due
to relying on the originally posted deadline of November 2, 2020. She has requested an
extension of time to file the record until October 26, 2020.
        The request is GRANTED. The reporter’s record is due on October 26, 2020. See id. R.
35.3(c).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court